Case 3:18-cv-02068-MAB Document 88 Filed 06/22/20 Page 1 of 2 Page ID #303




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LAWRENCE M. BUTLER, SR.,                    )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-2068-MAB
                                             )
 TARGET CORPORATION,                         )
                                             )
                      Defendant.             )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated October

21, 2019 (Doc. 45) and Plaintiff’s amended complaint (Doc. 51), Defendant ArciTerra

Companies, LLC was DISMISSED without prejudice from this action.

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order dated

June 22, 2020, Defendant Target Corporation’s motion for summary judgment was

GRANTED and Plaintiff Lawrence S. Butler, Sr.’s claims against Defendant Target were

DISMISSED with prejudice (Doc. 87).

       Judgment is entered in favor of Defendant Target and against Plaintiff Butler.

Plaintiff shall recover nothing and this action is DISMISSED in its entirety.



       DATED: June 22, 2020



                                       Page 1 of 2
Case 3:18-cv-02068-MAB Document 88 Filed 06/22/20 Page 2 of 2 Page ID #304




                                  MARGARET M. ROBERTIE,
                                  Clerk of Court

                                  BY: /s/ Jennifer Jones
                                     Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
